Citation Nr: 1414020	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a traumatic brain injury or residuals thereof.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1985 to June 1985 and from March 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran indicated that a line of duty report may have been prepared by the 94th Engineering Battalion in conjunction with the incident that resulted in his claimed concussion and traumatic brain injury.  See December 2010 Notice of Disagreement.  If available, this report should be obtained.  He has testified that he was injured after an explosion around September 30, 2003 and also indicated that the incident occurred in March 2004 in an October 2008 statement.  He also has testified as to a different injury after a vehicle he was in hit a Humvee and that this incident occurred prior to September 2003.  

Moreover, no VA medical treatment records have been associated with the claims file since August 2011.  Therefore, any VA treatment records related to traumatic brain injury or residuals thereof since August 2011 should be obtained.

Finally, the record is unclear as to whether the Veteran has current residuals of a traumatic brain injury.  While VA treatment records and the November 2009 VA examination report indicate that the Veteran has residuals of a traumatic brain injury, a February 2010 VA treatment record as well as the April 2011 VA examination report indicate that the Veteran does not have any current residuals of a traumatic brain injury.  Furthermore, the above-referenced VA examinations do not provide opinions with respect to the etiology of the claimed traumatic brain injury residuals, if present.  Therefore, another VA medical examination should be undertaken to determine the nature and etiology of the Veteran's claimed traumatic brain injury or residuals thereof, if present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake additional efforts to obtain the 94th Engineering Battalion line of duty report related to the incidents the Veteran is claiming resulted in concussion and traumatic brain injury, if such report is available.  Efforts to obtain this report must be associated with the claims file and requests for this report must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain this report would be futile.  The RO/AMC should notify the Veteran in accordance with 
38 C.F.R. § 3.159(e) if the report is unavailable.  

2. The AOJ should contact the Veteran and request that he provide the VA with the information and authorization necessary to obtain records related to the claimed traumatic brain injury or residuals thereof from August 2011 to the present; the Veteran should provide the name and address of the provider as well as dates of treatment.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

3. Schedule the Veteran for a VA examination, by a VA physician other than the physicians who performed the November 2009 and April 2011 VA examinations, to determine the nature and etiology of any traumatic brain injury or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail.  A complete history of the reported injuries in service should be taken and discussed in the examination report.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review in the report. 

If a traumatic brain injury, or residuals thereof, is found to be present, the VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed traumatic brain injury, or residuals thereof, is related to his active service, to include as a result of the reported Humvee accident or the reported IED explosion at the front gate of Camp Anaconda in Iraq.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for the opinion provided with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements.

4. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


